DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 26 July 2022.  As directed by the amendment: claims 15, 16, 19, and 20 have been amended; claims 17, 18, and 21-23 have been cancelled; and no claims have been added. Thus, claims 15, 16, 19, and 20 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection made in the previous office action.
Reasons for Allowance
Claims 15, 16, 19, and 20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Iio et al (US 2011/0004165, hereinafter “Iio ‘165”) in view of Iio et al (US 2011/0218502, hereinafter “Iio ‘502”), fails to disclose or make obvious a device as described in claim 15. Specifically, Iio fails to disclose or make obvious a storage case, in combination with all of the other elements of the claim, comprising “a lid opened from or closed to the base component,” “a pharmaceutical syringe unit housing that houses a pharmaceutical syringe unit,” “the lid is provided with a needle case holder which is used to store a needle case,” and “the pharmaceutical syringe unit housing has an injection needle mounting and removal tool that mounts and removes the injection needle.” Iio ‘165 teaches a storage case (321, 323, 324; Fig. 23) with a syringe cover (323) and a distal end cap (324), with Iio ‘502 teaching a base component (2; Fig. 1) with a lid (20). However, Iio ‘165 and Iio ‘502 both fail to teach or make obvious the lid storing a needle case or the pharmaceutical syringe unit housing having an injection needle mounting and removal tool for mounting and removing the injection needle as required by the claim. Claims 16, 19 and 20 are allowed for incorporating the above limitations due to their respective dependencies on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783